Appeal by defendant from an order of the Columbia County Court denying an application for a writ of error coram nobis as to three separate judgments of conviction. The County Court correctly held that coram nobis may not be had there as to the first and second convictions, since they were had in the Supreme Court. We find that coram nobis does not lie as to the third conviction. The defendant’s application as to that is based on the contention that upon the third conviction no multiple offender information was filed against him. If there was such an error, it appears upon the face of the record and consequently coram nobis does not lie (People v. Sullivan, 3 N Y 2d 196). Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.